 



Exhibit 10.4
CHANGE IN CONTROL AGREEMENT
     THIS CHANGE IN CONTROL AGREEMENT (the “Agreement”) effective August 25,
2006, is between THE CLOROX COMPANY, a Delaware corporation (the “Company”) and
Donald Knauss (the “Executive”).
     The Board of Directors of the Company (the “Board”) believes it is
imperative to diminish the inevitable distraction of the Executive by virtue of
the personal uncertainties and risks created by a pending or threatened Change
in Control and to encourage the Executive’s full attention and dedication to the
Company currently and in the event of any threatened or pending Change in
Control, and to provide the Executive with compensation and benefits
arrangements upon a Change in Control which ensure that the compensation and
benefits expectations of the Executive will be satisfied and which are
competitive with those of other corporations. Therefore, in order to accomplish
these objectives, the Board has caused the Company to enter into this Agreement.
     NOW, THEREFORE, IT IS AGREED AS FOLLOWS:
     1. Certain Definitions.
          (a) The “Effective Date” shall mean the first date during the Change
in Control Period (as defined in Section 1(b)) on which a Change in Control (as
defined in Section 2) occurs. Anything in this Agreement to the contrary
notwithstanding, if a Change in Control occurs and if the Executive’s employment
with the Company is terminated prior to the date on which the Change in Control
occurs, and if it is reasonably demonstrated by the Executive that such
termination of employment (i) was at the request of a third party who has taken
steps reasonably calculated to effect a Change in Control or (ii) otherwise
arose in connection with or anticipation of a Change in Control, then for all
purposes of this Agreement the “Effective Date” shall mean the date immediately
prior to the date of such termination of employment.
          (b) The “Change in Control Period” shall mean the period commencing on
the date on which the Executive’s employment with the Company begins and ending
on the third anniversary of the date thereof; provided, however, that commencing
on the last day before the third anniversary of the date thereof, and on each
annual anniversary of such date (such date and each annual anniversary thereof
shall be hereinafter referred to as the “Renewal Date”), unless previously
terminated, the Change in Control Period shall be automatically extended one
additional year from such Renewal Date, unless at least one hundred eighty
(180) days prior to the Renewal Date the Company shall give notice to the
Executive that the Change in Control Period shall not be so extended; provided,
the Company shall not be permitted to give such notice unless it also has given
the Executive a non-renewal notice pursuant to Section 1(b) of the Current
Agreement (defined below).
          (c) The “Separation Period” shall mean the period from the Date of
Termination through the third anniversary of the Date of Termination.

 



--------------------------------------------------------------------------------



 



          (d) “Annual Bonus” shall mean the annual award the Executive receives
in any year under the Company’s Annual Incentive Plan (“AIP Plan”) and/or the
Company’s Executive Incentive Compensation Plan (“EIC Plan”) or any successors
thereto.
          (e) The “Average Annual Bonus” shall mean the average Annual Bonus the
Executive received for the three (3) completed fiscal years immediately
preceding the Date of Termination, or the average Annual Bonus for the actual
number of completed fiscal years immediately preceding the Date of Termination
if less than three (3), provided that the First Year Bonus Target shall be used
in the event that the Date of Termination occurs prior to the date that the
Executive receives (or is entitled to receive, together with other senior
executives if earlier) his Annual Bonus, if any, for the fiscal year ending
June 30, 2007.
          (f) “Bonus Target” means the Annual Bonus that the Executive would
have received in a fiscal year under the AIP Plan and/or the EIC Plan, if the
target goals had been achieved.
          (g) “First Year Bonus Target” means the Executive’s Bonus Target as of
the Effective Date.
     2. Change in Control. For the purpose of this Agreement, a “Change in
Control” shall mean:
          (a) The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 30%, of either
(i) the then outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (ii) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (a), the following acquisitions shall not
constitute a Change in Control: (i) any acquisition directly from the Company,
(ii) any acquisition by the Company, including any acquisition which by reducing
the number of shares outstanding, is the sole cause for increasing the
percentage of shares beneficially owned by any such Person to more than the
applicable percentage set forth above, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or (iv) any acquisition by any corporation
pursuant to a transaction which complies with clauses (i), (ii) and (iii) of
subsection (c) of this Section 2; or
          (b) Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board; or

2



--------------------------------------------------------------------------------



 



          (c) Consummation by the Company of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company or the acquisition of assets of another corporation (a
“Business Combination”), in each case, unless, following such Business
Combination, (i) more than 50% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including
without limitation, a corporation which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) is represented by Outstanding Company Common
Stock and Outstanding Company Voting Securities, respectively, that were
outstanding immediately prior to such Business Combination (or, if applicable,
is represented by shares into which such Outstanding Company Common Stock and
Outstanding Company Voting Securities were converted pursuant to such Business
Combination) and such ownership of common stock and voting power among the
holders thereof is in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (ii) no
Person (excluding any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or
          (d) Approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.
     3. Employment Period.
          (a) This Agreement shall become effective on the Effective Date.
Before the Effective Date, the terms and conditions of the Executive’s
employment shall be as set forth in the Employment Agreement between the
Executive and the Company dated of even date herewith (the “Current Agreement”)
during the term thereof. From and after the Effective Date, this Agreement shall
supersede the Current Agreement and any other agreement between the parties with
respect to the subject matter hereof. Notwithstanding the foregoing, in the
event that the Executive’s employment with the Company does not begin on or
before December 1, 2006, this Agreement shall be null and void.
          (b) The Company agrees to continue the Executive in its employ, and
the Executive hereby agrees to remain in the employ of the Company subject to
the terms and conditions of this Agreement, for the period commencing on the
Effective Date and ending on the earlier of the second anniversary of such date
or the first day of the month following the Executive’s 65th birthday (the
“Employment Period”).

3



--------------------------------------------------------------------------------



 



     4. Terms of Employment.
          (a) Position and Duties.
               (i) During the Employment Period, (A) the Executive’s position
(including status, offices, titles and reporting requirements), authority,
duties and responsibilities shall be at least commensurate in all material
respects with the most significant of those held, exercised and assigned to the
Executive at any time during the 120-day period immediately preceding the
Effective Date and (B) the Executive’s services shall be performed at the
location where the Executive was employed immediately preceding the Effective
Date or any office or location not more than 40 miles from such location.
               (ii) During the Employment Period, and excluding any periods of
vacation and sick leave to which the Executive is entitled, the Executive agrees
to devote reasonable attention and time during normal business hours to the
business and affairs of the Company and, to the extent necessary to discharge
the responsibilities assigned to the Executive hereunder, to use the Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period it shall not be a violation of
this Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, provided that with respect to any corporate board, such
service has been pre-approved by the Presiding Director of the Company, (B)
deliver lectures or fulfill speaking engagements (other than lectures and
engagements pursuant to the discharge of his duties hereunder) or teach at
educational institutions on a part-time basis not to exceed five hours per week
in the aggregate and (C) manage personal investments, so long as such activities
do not significantly interfere with the performance of the Executive’s
responsibilities as an employee of the Company in accordance with this
Agreement. It is expressly understood and agreed that to the extent that any
such activities have been conducted by the Executive prior to the Effective
Date, the continued conduct of such activities (or the conduct of activities
similar in nature and scope thereto) subsequent to the Effective Date shall not
thereafter be deemed to interfere with the performance of the Executive’s
responsibilities to the Company.
          (b) Compensation.
               (i) Base Salary. During the Employment Period, the Executive
shall receive an annual base salary (“Annual Base Salary”), which shall be paid
at a monthly rate, at least equal to twelve times the highest monthly base
salary paid or payable, including any base salary which has been earned but
deferred, to the Executive by the Company and its affiliated companies in
respect of the twelve-month period immediately preceding the month in which the
Effective Date occurs. During the Employment Period, the Annual Base Salary
shall be reviewed no more than 12 months after the last salary increase awarded
to the Executive prior to the Effective Date and thereafter at least annually.
Any increase in Annual Base Salary shall not serve to limit or reduce any other
obligation to the Executive under this Agreement. Annual Base Salary shall not
be reduced after any such increase and the term Annual Base Salary as utilized
in this Agreement shall refer to Annual Base Salary as so increased. As used in
this Agreement, the term “affiliated companies” shall include any company
controlled by, controlling or under common control with the Company.

4



--------------------------------------------------------------------------------



 



               (ii) Annual Bonus. In addition to Annual Base Salary, the
Executive shall have the opportunity to earn, for each fiscal year ending during
the Employment Period, an Annual Bonus in cash at least equal to the highest
Annual Bonus the Executive had the opportunity to earn for any of the last three
full fiscal years prior to the Effective Date (annualized in the event that the
Executive was not employed by the Company for the whole of such fiscal year).
Each such Annual Bonus shall be paid no later than the end of the third month of
the fiscal year next following the fiscal year for which the Annual Bonus is
awarded, unless the Executive shall elect to defer the receipt of such Annual
Bonus.
               (iii) Incentive, Savings and Retirement Plans.
                    A. During the Employment Period, the Executive shall be
entitled to participate in all incentive, savings and retirement plans,
practices, policies and programs applicable generally to other peer executives
of the Company and its affiliated companies, but in no event shall such plans,
practices, policies and programs provide the Executive with incentive
opportunities (measured with respect to both regular and special incentive
opportunities, to the extent, if any, that such distinction is applicable),
savings opportunities and retirement benefit opportunities, in each case, less
favorable, in the aggregate, than the most favorable of those provided by the
Company and its affiliated companies for the Executive under such plans,
practices, policies and programs as in effect at any time during the 120-day
period immediately preceding the Effective Date or if more favorable to the
Executive, those provided generally at any time after the Effective Date to
other peer executives of the Company and its affiliated companies.
                    B. With respect to any unvested restricted stock units and
stock options granted to the Executive in Section 3(b) of the Current Agreement
prior to the Effective Date, in the event the continuing entity does not assume
or replace such awards with equivalent value awards upon a Change in Control,
such awards shall immediately vest upon the Effective Date (provided that the
Executive shall participate in such Change in Control respecting such fully
vested awards).
               (iv) Welfare Benefit Plans. During the Employment Period, the
Executive and/or the Executive’s family, as the case may be, shall be eligible
for participation in and shall receive all benefits under welfare benefit plans,
practices, policies and programs provided by the Company and its affiliated
companies (including, without limitation, medical, prescription drugs, dental,
disability, salary continuance, severance pay, employee life, group life,
accidental death and travel accident insurance plans and programs) to the extent
applicable generally to other peer executives of the Company and its affiliated
companies, but in no event shall such plans, practices, policies and programs
provide the Executive with benefits which are less favorable, in the aggregate,
than the most favorable of such plans, practices, policies and programs in
effect for the Executive at any time during the 120-day period immediately
preceding the Effective Date or, if more favorable to the Executive, those
provided generally at any time after the Effective Date to other peer executives
of the Company and its affiliated companies.
               (v) Expenses. During the Employment Period, the Executive shall
be entitled to receive prompt reimbursement for all reasonable expenses incurred
by the Executive

5



--------------------------------------------------------------------------------



 



in accordance with the most favorable policies, practices and procedures of the
Company and its affiliated companies in effect for the Executive at any time
during the 120-day period immediately preceding the Effective Date or, if more
favorable to the Executive, as in effect generally at any time thereafter with
respect to other peer executives of the Company and its affiliated companies.
               (vi) Fringe Benefits. During the Employment Period, the Executive
shall be entitled to fringe benefits, including, without limitation, tax and
financial planning services, payment of club dues, and, if applicable, use of an
automobile and payment of related expenses, in accordance with the most
favorable plans, practices, programs and policies of the Company and its
affiliated companies in effect for the Executive at any time during the 120-day
period immediately preceding the Effective Date or, if more favorable to the
Executive, as in effect generally at any time thereafter with respect to other
peer executives of the Company and its affiliated companies.
               (vii) Office and Support Staff. During the Employment Period, the
Executive shall be entitled to an office or offices of a size and with
furnishings and other appointments, and to exclusive personal secretarial and
other assistance, at least equal to the most favorable of the foregoing provided
to the Executive by the Company and its affiliated companies at any time during
the 120-day period immediately preceding the Effective Date or, if more
favorable to the Executive, as provided generally at any time thereafter with
respect to other peer executives of the Company and its affiliated companies.
               (viii) Vacation. During the Employment Period, the Executive
shall be entitled to paid vacation in accordance with the most favorable plans,
policies, programs and practices of the Company and its affiliated companies as
in effect for the Executive at any time during the 120-day period immediately
preceding the Effective Date or, to the extent of the more favorable, if either
is more favorable, to the Executive, (x) five (5) weeks per year or (y) as in
effect generally at any time thereafter with respect to other peer executives of
the Company and its affiliated companies.
               (ix) Supplemental Executive Retirement Plan. The Executive shall
continue to be eligible to receive supplemental executive retirement plan
benefits equal to the greater of the amount attributable to the Company SERP or
the Replacement SERP, as described below:
                    A. Company SERP. The Executive will be eligible to continue
to participate in the Company’s Supplemental Executive Retirement Plan (the
“Company SERP”) in accordance with the terms and conditions of the Company SERP
as in effect 120 days preceding the Effective Date, unless provision is made by
the Board in connection with the Change in Control for the substitution of a
comparable supplemental retirement plan for the benefit of the Executive that is
effective on the Effective Date; provided, however, that, to the extent not
vested, the Executive shall be fully vested and eligible for an Early Retirement
Benefit (at Separation of Employment) (each such term as defined under the SERP)
upon completion of seven (7) years of service with the Company, and otherwise as
provided in the Company SERP.

6



--------------------------------------------------------------------------------



 



                     B. Replacement SERP. The Company shall also continue the
supplemental executive retirement plan for the benefit of the Executive (and his
surviving spouse in the event of the Executive’s death) that duplicates the
rights and benefits the Executive would have been entitled to under The
Coca-Cola Company Employee Retirement Plan and The Coca-Cola Company
Supplemental Benefit Plan — Pension, as in effect on the date hereof, had his
employment with The Coca-Cola Company continued until the Executive’s retirement
or other termination of employment with the Company (the “Replacement SERP”) and
which shall be subject to the following terms for purposes of attributing the
amount attributable to the Replacement SERP:
     (1) final average compensation for purposes of the Replacement SERP shall
include the actual Annual Base Salary and bonuses paid by the Company to the
Executive and, to the extent needed to obtain five years of consecutive annual
compensation, the Executive’s actual annual base salary and bonuses paid by The
Coca-Cola Company prior to the Executive’s retirement;
     (2) the Executive shall be fully vested at all times in the Replacement
SERP benefit;
     (3) in the event that the Executive’s employment with the Company
terminates prior to the third anniversary of the Effective Date, the Executive
shall be credited with a minimum of three (3) years of benefit accruals under
the Replacement SERP; and
     (4) the Executive’s service with The Coca-Cola Company under such plans
shall be credited as service under the Replacement SERP and any benefits to
which the Executive becomes entitled under the Replacement SERP shall be offset
by benefits received by the Executive under The Coca-Cola Company Employee
Retirement Plan and Supplemental Benefit Plan — Pension.
               (x) Relocation and Housing Expenses. The Executive shall be
entitled to the full benefit of the provisions of Section 3(g) of the Current
Agreement, to the extent not paid or provided prior to the Effective Date.
               (xi) Retiree Benefits. The Executive shall be entitled to the
full benefit of the provisions of Section 3(j) of the Current Agreement, in
accordance with the terms of such plans identified therein as in effect 120 days
prior to the Effective Date.
     5. Termination of Employment.
          (a) Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period. If the
Company determines in good faith that the Disability of the Executive has
occurred during the Employment Period (pursuant to the definition of Disability
set forth below), it may give to the Executive written notice in accordance with
Section 12(b) of this Agreement of its intention to terminate the Executive’s
employment. In such event, the Executive’s employment with the Company shall
terminate effective on the 30th day after receipt of such notice by the
Executive (the “Disability Effective Date”), provided that, within the 30 days
after such receipt, the Executive shall not have returned to full-time
performance of the Executive’s duties. For

7



--------------------------------------------------------------------------------



 



purposes of this Agreement, “Disability” shall mean the absence of the Executive
from the Executive’s duties with the Company on a full-time basis for 180
consecutive business days as a result of incapacity due to mental or physical
illness which is determined to be total and permanent by a physician selected by
the Company or its insurers and acceptable to the Executive or the Executive’s
legal representative.
          (b) Cause. The Company may terminate the Executive’s employment during
the Employment Period for Cause. For purposes of this Agreement, “Cause” shall
mean:
               (i) the willful and continued failure of the Executive to perform
substantially the Executive’s duties with the Company or one of its affiliates
(other than any such failure resulting from incapacity due to physical or mental
illness), after a written demand for substantial performance is delivered to the
Executive by the Board which specifically identifies the manner in which the
Board believes that the Executive has not substantially performed the
Executive’s duties, or
               (ii) the willful engaging by the Executive in illegal conduct or
gross misconduct which is materially and demonstrably injurious to the Company.
     For purposes of this provision, no act or failure to act, on the part of
the Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or based upon the advice of counsel for the Company shall
be conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Company. The cessation of employment
of the Executive shall not be deemed to be for Cause unless and until there
shall have been delivered to the Executive a copy of a resolution duly adopted
by the affirmative vote of not less than three-quarters of the entire membership
of the Board at a meeting of the Board called and held for such purpose (after
reasonable notice is provided to the Executive and the Executive is given an
opportunity, together with counsel, to be heard before the Board), finding that,
in the good faith opinion of the Board, the Executive is guilty of the conduct
described in subparagraph (i) or (ii) above, and specifying the particulars
thereof in detail.
          (c) Good Reason. The Executive’s employment may be terminated by the
Executive for Good Reason. For purposes of this Agreement, “Good Reason” shall
mean:
               (i) the assignment to the Executive of any duties inconsistent in
any respect with the Executive’s position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities as contemplated
by Section 4(a) of this Agreement, or any other action by the Company which
results in a diminution in such position, authority, duties or responsibilities,
excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith and which is remedied by the Company promptly after receipt
of notice thereof given by the Executive;
               (ii) any failure by the Company to comply with any of the
provisions of Section 4(b) of this Agreement, other than an isolated,
insubstantial and inadvertent failure not

8



--------------------------------------------------------------------------------



 



occurring in bad faith and which is remedied by the Company promptly after
receipt of notice thereof given by the Executive;
               (iii) the Company’s requiring the Executive to be based at any
office or location other than as provided in Section 4(a)(i)(B) hereof or the
Company’s requiring the Executive to travel on Company business to a
substantially greater extent than required immediately prior to the Effective
Date;
               (iv) any purported termination by the Company of the Executive’s
employment otherwise than as expressly permitted by this Agreement; or
               (v) any failure by the Company to comply with and satisfy Section
11(c) of this Agreement.
     Notwithstanding the above, a failure by the Company’s stockholders to elect
the Executive to the Board shall not constitute Good Reason, but a failure by
the Board to nominate the Executive to the Board at any time shall constitute
Good Reason.
     For purposes of this Section 5(c), any good faith determination of “Good
Reason” made by the Executive shall be conclusive.
          (d) Notice of Termination. Any termination by the Company for Cause,
or by the Executive for Good Reason, shall be communicated by Notice of
Termination to the other party hereto given in accordance with Section 12(b) of
this Agreement. For purposes of this Agreement, a “Notice of Termination” means
a written notice which (i) indicates the specific termination provision in this
Agreement relied upon, (ii) to the extent applicable, sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive’s employment under the provision so indicated and (iii) if the
Date of Termination (as defined below) is other than the date of receipt of such
notice, specifies the termination date (which date shall be not more than thirty
days after the giving of such notice). The failure by the Executive or the
Company to set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Good Reason or Cause shall not waive any right of
the Executive or the Company, respectively, hereunder or preclude the Executive
or the Company, respectively, from asserting such fact or circumstance in
enforcing the Executive’s or the Company’s rights hereunder.
          (e) Date of Termination. “Date of Termination” means (i) if the
Executive’s employment is terminated by the Company for Cause, or by the
Executive for Good Reason, the date of receipt of the Notice of Termination or
any later date specified therein, as the case may be, (ii) if the Executive’s
employment is terminated by the Company other than for Cause or Disability, the
date on which the Company notifies the Executive of such termination and
(iii) if the Executive’s employment is terminated by reason of death or
Disability, the date of death of the Executive or the Disability Effective Date,
as the case may be.
     6. Obligations of the Company upon Termination.
          (a) By the Executive for Good Reason; or by the Company Other Than for
Cause, Death or Disability. If, during the Employment Period, the Company shall
terminate the

9



--------------------------------------------------------------------------------



 



Executive’s employment other than for Cause or Disability or the Executive shall
terminate employment for Good Reason:
               (i) the Company shall pay to the Executive in a lump sum in cash
within 30 days after the Date of Termination the aggregate of the following
amounts:
                    A. the sum of (1) the Executive’s Annual Base Salary through
the Date of Termination to the extent not theretofore paid, (2) the product of
(x) the Average Annual Bonus and (y) a fraction, the numerator of which is the
number of days in the current fiscal year through the Date of Termination, and
the denominator of which is 365 and (3) any compensation previously deferred by
the Executive (together with any accrued interest or earnings thereon) and any
accrued vacation pay, in each case to the extent not theretofore paid and in
full satisfaction of the rights of the Executive thereto (the sum of the amounts
described in clauses (1), (2), and (3) shall be hereinafter referred to as the
“Accrued Obligations”); and
                    B. the amount equal to the product of (1) three (3) and
(2) the sum of (x) the Executive’s Annual Base Salary and (y) the Average Annual
Bonus; and
                    C. an amount equal to the difference between (a) the
actuarial equivalent of the aggregate benefits under the Company’s qualified
pension and profit-sharing plans (the “Retirement Plans”) and any excess or
supplemental pension and profit-sharing plans in which the Executive
participates (collectively, the “Nonqualified Plans”), specifically including
the Company SERP and Replacement SERP (whichever of the two plans applies in
accordance with the provisions of Section 4(b)(ix) hereof) which the Executive
would have been entitled to receive if the Executive’s employment had continued
for the Separation Period, assuming (to the extent relevant) that the
Executive’s compensation during the Separation Period would have been equal to
the Executive’s compensation as in effect immediately before the termination or,
if higher, on the Effective Date, and that employer contributions to the
Executive’s accounts in the Retirement Plans and the Nonqualified Plans during
the Separation Period would have been equal to the average of such contributions
for the three years immediately preceding the Date of Termination or, if higher,
the three years immediately preceding the Effective Date, and (b) the actuarial
equivalent of the Executive’s actual aggregate benefits (paid or payable), if
any, under the Retirement Plans and the Nonqualified Plans as of the Date of
Termination (the actuarial assumptions used for purposes of determining
actuarial equivalence shall be no less favorable to the Executive than the most
favorable of those in effect under the Retirement Plan and the Nonqualified
Plans on the Date of Termination and the date of the Change in Control);
          (ii) for the Separation Period, the Company shall continue benefits to
the Executive and/or the Executive’s family at least equal to those which would
have been provided to them in accordance with the plans, programs, practices and
policies described in Section 4(b)(iv) of this Agreement if the Executive’s
employment had not been terminated or, if more favorable to the Executive, as in
effect generally at any time thereafter with respect to other peer executives of
the Company and its affiliated companies and their families (in each case with
such contributions by the Executive as would have been required had the
Executive’s employment not been terminated); provided, however, that if the
Executive becomes reemployed with another employer and is eligible to receive
medical or other welfare benefits under another

10



--------------------------------------------------------------------------------



 



employer-provided plan, the medical and other welfare benefits described herein
shall be secondary to those provided under such other plan during such
applicable period of eligibility, and for purposes of determining eligibility
(but not the time of commencement of benefits) of the Executive for retiree
benefits pursuant to such plans, practices, programs and policies, the Executive
shall be considered to have remained employed during the Separation Period and
to have retired on the last day of such period. The Separation Period shall not
be subtracted from the period of months for which the Executive is eligible for
benefits under the Consolidated Omnibus Budget Reconciliation Act of 1985;
          (iii) if the Executive was entitled to receive financial planning
and/or tax return preparation benefits immediately before the Date of
Termination, the Company shall continue to provide the Executive with such
financial planning and/or tax return preparation benefits with respect to the
calendar year in which the Date of Termination occurs (including without
limitation the preparation of income tax returns for that year), on the same
terms and conditions as were in effect immediately before the Date of
Termination (disregarding for all purposes of this clause (iii) any reduction or
elimination of such benefits that was the basis of a termination of employment
by the Executive for Good Reason); and
          (iv) the Executive shall be entitled to purchase the Company-leased
automobile, if any, being used by the Executive prior to termination at the
“buyout amount” specified by the vehicle’s lessor.
          (v) to the extent not theretofore paid or provided, the Company shall
timely pay or provide to the Executive any other amounts or benefits required to
be paid or provided or which the Executive is eligible to receive under any
plan, program, policy or practice or contract or agreement of the Company and
its affiliated companies (such other amounts and benefits shall be hereinafter
referred to as the “Other Benefits”).
          (vi) all awards granted to the Executive prior to the Change in
Control under the Company’s 2005 Stock Incentive Plan or any successor plan
thereto (including, without limitation, the awards granted under
Section 3(b)(iii) of the Current Agreement) will become immediately fully vested
and any such awards constituting stock options will be immediately fully
exercisable (for the lesser of three (3) years or the expiration of the option
term in the case of the award granted under Section 3(b)(iii)(B) of the Current
Agreement) in the event that the Executive’s termination (other than for Cause
or Disability (as defined under the Company’s Long-term Disability Plan or
Policy, as in effect on the Date of Termination of the Executive’s employment))
occurs within twenty-four (24) months of the Change in Control. If such
termination occurs after twenty-four (24) months of the Change in Control, then
the awards granted under Section 3(b)(iii) of the Current Agreement shall be
subject to the provisions of Section 6(a)(iv)(C) of the Current Agreement to the
extent that such provisions are more favorable to the Executive than may
otherwise be provided hereunder or under any other plan, program or agreement
applicable to such awards after the date awarded.
     To the extent any benefits described in Section 6(a)(ii) and (iii) cannot
be provided pursuant to the appropriate plan or program maintained for
employees, the Company shall provide such benefits outside such plan or program
at no additional cost (including without limitation tax cost) to the Executive.

11



--------------------------------------------------------------------------------



 



          (b) Death. If the Executive’s employment is terminated by reason of
the Executive’s death during the Employment Period, this Agreement shall
terminate without further obligations to the Executive’s legal representatives
under this Agreement, other than for payment of Accrued Obligations and the
timely payment or provision of Other Benefits and, in addition, all restricted
stock units and stock options granted to the Executive pursuant to Section 3(b)
of the Current Agreement shall immediately vest upon the Executive’s date of
death, and such stock options will remain exercisable for one (1) year after the
Executive’s date of death, subject to the earlier expiration of the term of such
stock options. Accrued Obligations shall be paid to the Executive’s estate or
beneficiary, as applicable, in a lump sum in cash within 30 days of the Date of
Termination.
          (c) Disability. If the Executive’s employment is terminated by reason
of the Executive’s Disability during the Employment Period, this Agreement shall
terminate without further obligations to the Executive, other than for payment
of Accrued Obligations and the timely payment or provision of Other Benefits
and, in addition, all restricted stock units and stock options granted to the
Executive pursuant to Section 3(b) of the Current Agreement shall immediately
vest upon the date the Executive’s employment is terminated by reason of
Disability, and such stock options will remain exercisable for one (1) year
after the date of such termination of the Executive’s employment, subject to the
earlier expiration of the term of such stock options. Accrued Obligations shall
be paid to the Executive in a lump sum in cash within 30 days of the Date of
Termination.
          (d) Cause; Other than for Good Reason. If the Executive’s employment
shall be terminated for Cause during the Employment Period, this Agreement shall
terminate without further obligations to the Executive other than the obligation
to pay to the Executive (x) the Annual Base Salary through the Date of
Termination, (y) the amount of any compensation previously deferred by the
Executive, and (z) Other Benefits, in each case to the extent theretofore
unpaid. If the Executive voluntarily terminates employment during the Employment
Period, excluding a termination for Good Reason, this Agreement shall terminate
without further obligations to the Executive, other than for Accrued Obligations
and the timely payment or provision of Other Benefits and the Executive’s vested
and outstanding stock options granted pursuant to Section 3(b)(iii)(B) of the
Current Agreement shall remain exercisable for one (1) year after the Date of
Termination, subject to the earlier expiration of the term of such stock option.
In such case, all Accrued Obligations shall be paid to the Executive in a lump
sum in cash within 30 days of the Date of Termination.
     7. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or
limit the Executive’s continuing or future participation in any plan, program,
policy or practice provided by the Company or any of its affiliated companies
and for which the Executive may qualify, nor, subject to Section 3(a), shall
anything herein limit or otherwise affect such rights as the Executive may have
under any contract or agreement with the Company or any of its affiliated
companies. Amounts which are vested benefits or which the Executive is otherwise
entitled to receive under any plan, policy, practice or program of or any
contract or agreement with the Company or any of its affiliated companies at or
subsequent to the Date of Termination shall be payable in accordance with such
plan, policy, practice or program or contract or agreement except as explicitly
modified by this Agreement.

12



--------------------------------------------------------------------------------



 



     8. Full Settlement. The Company’s obligation to make the payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
not be affected by any set-off, counterclaim, recoupment, defense or other
claim, right or action which the Company may have against the Executive or
others. In no event shall the Executive be obligated to seek other employment or
take any other action by way of mitigation of the amounts payable to the
Executive under any of the provisions of this Agreement and except as
specifically provided in Section 6(a)(ii), such amounts shall not be reduced
whether or not the Executive obtains other employment.
     9. Certain Additional Payments by the Company.
          (a) Anything in this Agreement to the contrary notwithstanding, in the
event it shall be determined that any payment or distribution by the Company to
or for the benefit of the Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, but
determined without regard to any additional payments required under this
Section 9) (a “Payment”) would be subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”), or
any interest or penalties are incurred by the Executive with respect to such
excise tax (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”), then the Executive
shall be entitled to receive an additional payment (a “Gross-Up Payment”) in an
amount such that after payment by the Executive of all taxes (including any
interest or penalties imposed with respect to such taxes), including, without
limitation, any income taxes (and any interest and penalties imposed with
respect thereto) and Excise Tax imposed upon the Gross-Up Payment, the Executive
retains an amount of the Gross-Up Payment equal to the Excise Tax imposed upon
the Payments, provided, however, that a Gross-Up Payment shall only be made in
the event that application of the gross-up feature would result in the Executive
receiving total after-tax Payments of at least one hundred five percent (105%)
of the benefits the Executive would be entitled to receive without becoming
subject to the tax imposed by Section 4999 of the Code (“Maximum Amount”). In
the event that a Gross-Up Payment under this Agreement would result in total
after-tax Payments of less than one hundred five percent (105%) of the Maximum
Amount, the Executive’s Payments shall be capped at the Maximum Amount. If the
Payments become subject to the cap described above, the amount due to the
Executive under Sections 6(a)(i)A, 6(a)(i)B or 6(a)(i)C (cash Payments) shall be
reduced initially; thereafter, the Management Development and Compensation
Committee of the Company’s Board shall determine how the Payments subject to the
cap shall be paid.
          (b) Subject to the provisions of Section 9(c), all determinations
required to be made under this Section 9, including whether and when a Gross-Up
Payment is required and the amount of such Gross-Up Payment and the assumptions
to be utilized in arriving at such determination, shall be made by Ernst & Young
LLP or such other certified public accounting firm as may be designated by the
Executive (the “Accounting Firm”), which shall provide detailed supporting
calculations both to the Company and the Executive within fifteen (15) business
days of the receipt of notice from the Executive that there has been a Payment,
or such earlier time as is requested by the Company. In the event that the
Accounting Firm is serving as accountant or auditor for the individual, entity
or group effecting the Change in Control, the Executive shall appoint another
nationally recognized accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the

13



--------------------------------------------------------------------------------



 



Accounting Firm hereunder). All fees and expenses of the Accounting Firm shall
be borne solely by the Company. Any Gross-Up Payment, as determined pursuant to
this Section 9, shall be paid by the Company to the Executive within five
(5) days of the receipt of the Accounting Firm’s determination. Any
determination by the Accounting Firm shall be binding upon the Company and the
Executive. As a result of the uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments which will not have been made
by the Company should have been made (“Underpayment”), consistent with the
calculations required to be made hereunder. In the event that the Company
exhausts its remedies pursuant to Section 9(c) and the Executive thereafter is
required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Executive.
          (c) The Executive shall notify the Company in writing of any claim by
the Internal Revenue Service that, if successful, would require the payment by
the Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten (10) business days after the Executive is
informed in writing of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid. The
Executive shall not pay such claim prior to the expiration of the 30-day period
following the date on which it gives such notice to the Company (or such shorter
period ending on the date that any payment of taxes with respect to such claim
is due). If the Company notifies the Executive in writing prior to the
expiration of such period that it desires to contest such claim, the Executive
shall:
               (i) give the Company any information reasonably requested by the
Company relating to such claim,
               (ii) take such action in connection with contesting such claim as
the Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company,
               (iii) cooperate with the Company in good faith in order
effectively to contest such claim, and
               (iv) permit the Company to participate in any proceedings
relating to such claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 9(c), the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
the Executive to pay the tax claimed and sue for a refund or

14



--------------------------------------------------------------------------------



 



contest the claim in any permissible manner, and the Executive agrees to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, however, that if the Company directs the
Executive to pay such claim and sue for a refund, the Company shall advance the
amount of such payment to the Executive, on an interest-free basis and shall
indemnify and hold the Executive harmless, on an after-tax basis, from any
Excise Tax or income tax (including interest or penalties with respect thereto)
imposed with respect to such advance or with respect to any imputed income with
respect to such advance; and further provided that any extension of the statute
of limitations relating to payment of taxes for the taxable year of the
Executive with respect to which such contested amount is claimed to be due is
limited solely to such contested amount. Furthermore, the Company’s control of
the contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and the Executive shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.
          (d) If, after the receipt by the Executive of an amount advanced by
the Company pursuant to Section 9(c), the Executive becomes entitled to receive
any refund with respect to such claim, the Executive shall (subject to the
Company’s complying with the requirements of Section 9(c)) promptly pay to the
Company the amount of such refund (together with any interest paid or credited
thereon after taxes applicable thereto). If, after the receipt by the Executive
of an amount advanced by the Company pursuant to Section 9(c), a determination
is made that the Executive shall not be entitled to any refund with respect to
such claim and the Company does not notify the Executive in writing of its
intent to contest such denial of refund prior to the expiration of 30 days after
such determination, then such advance shall be forgiven and shall not be
required to be repaid and the amount of such advance shall offset, to the extent
thereof, the amount of Gross-Up Payment required to be paid.
     10. Post Termination Obligations.
          (a) Proprietary Information Defined. “Proprietary Information” is all
information and any idea in whatever form, tangible or intangible, pertaining in
any manner to the business of the Company or any of its affiliated companies, or
to its clients, consultants, or business associates, unless: (i) the information
is or becomes publicly known through lawful means; (ii) the information was
rightfully in the Executive’s possession or part of his general knowledge prior
to his employment by the Company; or (iii) the information is disclosed to the
Executive without confidential or proprietary restriction by a third party who
rightfully possesses the information (without confidential or proprietary
restriction) and did not learn of it, directly or indirectly, from the Company.
          (b) General Restrictions on Use of Proprietary Information. The
Executive agrees to hold all Proprietary Information in strict confidence and
trust for the sole benefit of the Company and not to, directly or indirectly,
disclose, use, copy, publish, summarize, or remove from Company’s premises any
Proprietary Information (or remove from the premises any other property of the
Company), except (i) during his employment to the extent necessary to carry out
the Executive’s responsibilities under this Agreement, and (ii) after
termination of his employment as specifically authorized in writing by the Board
or pursuant to a subpoena.

15



--------------------------------------------------------------------------------



 



          (c) Non-Solicitation and Non-Raiding. To forestall the disclosure or
use of Proprietary Information in breach of Section 10(b), and in consideration
of this Agreement, Executive agrees that for a period of two (2) years after
termination of his employment, he shall not, for himself or any third party,
directly or indirectly (i) divert or attempt to divert from the Company (or any
of its affiliated companies) any business of any kind in which it is engaged,
including, without limitation, the solicitation of its customers as to products
which are directly competitive with products sold by the Company at the time of
the Executive’s termination, or interference with any of its suppliers or
customers, or (ii) solicit for employment any person employed by the Company, or
by any of its affiliated companies, during the period of such person’s
employment and for a period of three months after the voluntary termination of
such person’s employment with the Company.
          (d) Contacts with the Press. Following termination, the Executive will
continue to abide by the Company’s policy that prohibits discussing any aspect
of Company business with representatives of the press without first obtaining
the permission of the Company’s Public Relations Department.
          (e) Remedies. Nothing in this Section 10 is intended to limit any
remedy of the Company under the California Uniform Trade Secrets Act (California
Civil Code Section 3426), or otherwise available under law.
          (f) In no event shall an asserted violation of the provisions of this
Section 10 constitute a basis for deferring or withholding any amounts otherwise
payable to the Executive pursuant to this Agreement.
     11. Successors.
          (a) This Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives.
          (b) This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.
          (c) The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.
     12. Miscellaneous.
          (a) This Agreement shall be governed by and construed in accordance
with the laws of the State of California, without reference to principles of
conflict of laws. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect.

16



--------------------------------------------------------------------------------



 



This Agreement may not be amended or modified otherwise than by a written
agreement executed by the parties hereto or their respective successors and
legal representatives.
          (b) All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:
If to the Executive:
To the residence address for the Executive last shown on the Company’s payroll
records.
If to the Company:
The Clorox Company
1221 Broadway
Oakland, California 94612
Attention: General Counsel
or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
          (c) The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.
          (d) The Company may withhold from any amounts payable under this
Agreement such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.
          (e) This Agreement may not be modified, amended, or terminated except
by an instrument in writing, signed by the Executive and by a duly authorized
representative of the Company other than Executive. By an instrument in writing
similarly executed, either party may waive compliance by the other party with
any provision of this Agreement that such other party was or is obligated to
comply with or perform, provided, however, that such waiver shall not operate as
a waiver of, or estoppel with respect to, any other or subsequent failure. No
failure to exercise and no delay in exercising any right, remedy, or power
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, or power hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, or power provided
herein or by law or in equity.
          (f) Together with the Current Agreement (and the restricted stock unit
agreement contemplated under Section 3(a)(ii)(A) and the stock option award
agreement contemplated under Section 3(a)(ii)(B) thereunder), the terms of this
Agreement are intended by the parties to be the final expression of their
agreement with respect to the employment of Executive by the Company and may not
be contradicted by evidence of any prior or contemporaneous agreement. The
parties further intend that this Agreement and the Current

17



--------------------------------------------------------------------------------



 



Agreement (and such restricted stock unit and stock option award agreements
thereunder) shall constitute the complete and exclusive statement of their terms
and that no extrinsic evidence whatsoever may be introduced in any judicial,
administrative, or other legal proceeding involving either Agreement. The
Current Agreement (and such restricted stock unit and stock option award
agreements thereunder) and this Agreement supersede any prior agreements,
written or oral, between the Company and the Executive concerning the terms of
his employment.
          (g) In the event of any inconsistency between (a) this Agreement and
(b) any other plan, program, practice or agreement in which the Executive
participates or is a party, this Agreement shall control.
     13. Executive Acknowledgment. The Executive acknowledges (a) that he has
consulted with or has had the opportunity to consult with independent counsel of
his own choice concerning this Agreement and has been advised to do so by the
Company, and (b) that he has read and understands the Agreement, is fully aware
of its legal effect, and has entered into it freely based on his own judgment.
     14. Survival. The Executive’s rights under Sections 4(b)(ix), 4(b)(x),
4(b)(xi), 6, 9, 15, 17 and this Section 14 shall survive any termination of the
Executive’s employment and the term of this Agreement.
     15. Arbitration. Any controversy between the Executive or the Executive’s
heirs or estate and the Company or any employee of the Company, including but
not limited to, those involving the construction or application of any of the
terms, provisions or conditions of this Agreement or otherwise arising out of or
related to this Agreement, shall be settled by arbitration before a single
arbitrator in accordance with the then current commercial arbitration rules of
the American Arbitration Association, and judgment on the award rendered by the
arbitrator may be entered by any court having jurisdiction thereof. The location
of the arbitration shall be San Francisco, California if the Executive’s current
or most recent location of employment with the Company is or was located in
Alameda County, California. If it is or was elsewhere, the arbitration shall be
held at the city nearest to the Executive’s last location of employment with the
Company which has an office of the American Arbitration Association. The
arbitrator shall award attorney’s fees to the Executive to the extent that the
Executive prevails in the arbitration proceeding.
     16. Code Section 409A. To the extent applicable, it is intended that this
Agreement and any payment made hereunder shall comply with the requirements of
Section 409A of the Code, and any related regulations or other guidance
promulgated with respect to such Section by the U.S. Department of the Treasury
or the Internal Revenue Service (“Code Section 409A”). Any provision that would
cause the Agreement or any payment hereof to fail to satisfy Code Section 409A
shall have no force or effect until amended to the minimum extent required to
comply with Code Section 409A, which amendment may be retroactive to the extent
permitted by Code Section 409A.
     17. Indemnification. The Company agrees to indemnify the Executive and hold
him harmless to the fullest extent permitted by the Company’s certificate of
incorporation, bylaws

18



--------------------------------------------------------------------------------



 



and applicable law against and in respect to any and all actions, suits,
proceedings, claims, demands, judgments, costs, expenses, losses, and damages
resulting from the Executive’s good faith performance of his duties and
obligations with the Company. The Company shall insure the Executive under any
contract of directors and officers liability insurance, insuring members of the
Board, during his employment and tenure as a Board member and thereafter for so
long as he may be subject to liability for such acts or omissions in the
performance of his duties and obligations to the Company.
     18. Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instruments. One or more counterparts of this
Agreement may be delivered by facsimile, with the intention that delivery by
such means shall have the same effect as delivery of an original counterpart
thereof.
     The parties have duly executed this Agreement as of the effective date that
appears at the beginning of this Agreement.

          THE CLOROX COMPANY   EXECUTIVE The Company    
 
       
By:
Name:
Title:
  /s/ Robert W. Matschullat
 
Robert W. Matschullat
Interim Chairman and Interim
Chief Executive Officer   /s/ Donald R. Knauss

 
(Executive)
  

19